Citation Nr: 1517047	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-16 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable disability rating for limited extension due to a right ischial ramus stress fracture (hereinafter "right hip disability") prior to July 17, 2013 and in excess of a 10 percent rating thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for limited flexion due to a right hip disability prior to July 17, 2013 and a compensable rating thereafter.

3.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee.

4.  Entitlement to a disability rating in excess of 10 percent for tendonitis of the right ankle.


REPRESENTATION

Veteran represented by:	Paul Bradley, Agent 

ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to November 1985.  

This matter arises before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2013 decision, the RO increased the rating for limited extension of a right hip disability to 10 percent, and decreased the rating for limited flexion to noncompensable, both effective July 17, 2013 for her increased ratings.  As these are not the highest ratings available for either disability, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).

In her October 2013 Notice of Disagreement, the Veteran requested an effective date earlier than July 17, 2013.  The Board notes that this request is essentially a request for entitlement to an increased disability evaluation prior to July 17, 2013, which is already on appeal.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right hip extension has been greater than 5 degrees.

2.  Prior to July 17, 2013, the Veteran's right hip flexion was never limited beyond 60 degrees with pain beginning at 50 degrees; and beginning July 17, 2013, her flexion improved to 110 degrees with pain.

3.  The Veteran is in receipt of the highest available rating for symptomatic removal of the right knee semilunar cartilage and there has been no evidence of a dislocated semilunar cartilage with frequent episodes of locking, pain, and joint effusion.  There has also been no evidence of ankylosis, flexion limited beyond 120 degrees, a compensable limitation of extension, impairment of the tibia or fibula, or an acquired genu recurvatum.

4.  The Veteran's right ankle tendonitis has not been manifested by a moderate ankle disability, ankylosis, marked limitation of motion, malunion of os calcis or astragalus, or an astragalectomy. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for limited extension of a right hip disability prior to July 17, 2013, and a rating in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5251 (2014).

2.  The criteria for a disability rating in excess of 10 percent for limited flexion of a right hip disability prior to July 17, 2013, and a compensable rating thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2014).

3.  The criteria for a disability rating in excess of 10 percent for chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259-5260 (2014).

4.  The criteria for a disability rating in excess of 10 percent for right ankle tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in a September 2013 Supplemental Statement of the Case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate these claims, including requesting information from the Veteran regarding pertinent medical treatment she may have received and obtaining such records, as well as affording her VA examinations during the appeal period.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Right Hip Disability Evaluations

Prior to July 17, 2013, the Veteran's right hip disability was rated as noncompensable for limitation of extension and 10 percent disabling for limitation of flexion.  Beginning July 17, 2013, her right hip disability received a 10 percent rating for limited extension and a noncompensable rating for limited flexion.  She contends higher ratings are warranted.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

Diagnostic Code 5251 provides a maximum rating of 10 percent for extension limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides a 10 percent rating for flexion limited to 45 degrees.  A 20 percent rating is provided for flexion limited to 30 degrees.  Id.  The normal range of motion for hip flexion is 0 to 125 degrees.  38 C.F.R. § 4.71, Plate II.

At a February 2012 VA hip examination, the Veteran reported flare-ups from prolonged standing or walking, that were alleviated by rest and medication.  A range of motion testing revealed flexion limited to 60 degrees with pain beginning at 50 degrees and extension greater than 5 degrees with pain beginning at 5 degrees.  Abduction was not lost beyond 10 degrees, adduction was not limited to such that she could not cross her legs and rotation was not limited to such that she could not toe-out more than 15 degrees.  Her range of motion remained the same after repetitive testing.  There was evidence of functional loss/impairment of the hip in the form of less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  Muscle strength testings were normal.  There was no evidence of ankylosis.  There was no evidence of malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  She regularly used a cane as an assistive device.  The Veteran also reported that her hip disability affected her ability to work due to increase pain with prolonged standing, walking and bending at the hip.

In her May 2013 Substantive Appeal to the Board, she argued her pain medication was preventing her from showing the true extent of her limitation of motion and requested a new VA examination.

The Veteran was afforded a new VA hip examination on July 17, 2013.  Upon examination, the right hip disability revealed the same results as the February 2012 examination, but with the following exceptions:  flexion was limited to 110 degrees with pain; there was an additional functional limitation of disturbance of locomotion; and muscle strength testing revealed active movement against some resistance.  The examiner noted the she ambulated with a cane on the right side and a slow gait.  She also occasionally used a motorized cart in the grocery store or large stores.

The Board acknowledges there are additional VA treatment records noting general complaints of hip pain.  These records do not reveal range of motion findings.

In her October 2013 Notice of Disagreement, the Veteran argued her last VA examination was flawed because the examiner overstated her range of movement for flexing without pain.  She also argued she was entitled to a higher evaluation for limitation of extension based on painful motion.

In this case, the VA examination reports with range of motion findings are highly probative and each range of motion testing is equally probative because they were conducted by a trained medical professionals.

The Board acknowledges the Veteran's contentions that her right hip disability warrants a higher disability evaluation for limitation of extension and flexion throughout the applicable rating period.  While the Veteran is competent to report on her symptoms of increasing pain and decreasing mobility, an objective examination is more probative in determining the actual degree of impairment.  Furthermore, the opinions and observations of the Veteran alone, as a layman, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of her right hip disability.  

The Board also acknowledges the Veteran's contentions that the July 17, 2013 VA examination was flawed, however, there has been no evidence presented to support this allegation.  As such, the Board finds the July 17, 2013 VA examination is valid and concludes that the findings of the examiners have greater probative value.

After reviewing the evidence of record, the Board finds that a compensable evaluation for limitation of right hip extension is not warranted prior to July 17, 2013 and a rating in excess of 10 percent is not warranted thereafter.  The Veteran was consistently able to extend greater than 5 degrees throughout the applicable rating periods.  

Furthermore, an evaluation in excess of 10 percent for limitation of right hip flexion is not warranted prior to July 17, 2013 and a compensable rating is not warranted thereafter.  In this instance, the Veteran's flexion was never limited to a compensable rating as she was never restricted beyond 60 degrees.  Furthermore, by the July 17, 2013 examination, her flexion had improved to 110 degrees.  

The Board notes that while there has been evidence of painful motion, such limitation has already been compensated in each rating period under the Diagnostic Codes for limitation of extension or flexion.  

Additionally, the evidence does not suggest the Veteran experienced additional limitation of motion due to weakness, fatigability and incoordination, thus a higher rating is not warranted on this basis.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As a preponderance of the evidence is against the assignment of increased evaluations for the Veteran's right hip flexion and extension, the benefit-of-the-doubt rule does not apply and the claims are denied.  38 C.F.R. § 4.3.


Right Knee Chondromalacia Evaluation

The Veteran's right knee chondromalacia is evaluated as 10 percent disabling under Diagnostic Code 5259-5260 for symptomatic removal of the semilunar cartilage with painful motion.  38 C.F.R. § 4.71a.  She contends a higher rating is warranted.

Disabilities of the knee are rated under Diagnostic Codes 5256 through 5263.  38 C.F.R. § 4.71a.  

The Board notes the Veteran is in receipt of the highest available rating for symptomatic removal of the semilunar cartilage under Diagnostic Code 5259.  38 C.F.R. § 4.71a.  Furthermore, in the September 2013 rating decision, the Veteran was granted service connection for slight subluxation of the right knee, and assigned a disability evaluation of 10 percent, effective July 17, 2013, under Diagnostic Code 5257.  She has not expressed any disagreement with this rating.  For these stated reasons, neither Diagnostic Code will be discussed in this decision.

Based on the evidence, as presented below, the only potentially applicable Diagnostic Codes are 5258 for dislocated semilunar cartilage and 5260 for limitation of flexion.  The Veteran's right knee disorder exhibited no evidence of ankylosis, limitation of extension, tibia or fibula impairment, or traumatic genu recurvatum.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5258, a single and maximum rating of 20 percent is assigned for a dislocated semilunar cartilage with frequent episodes of locking, pain, and joint effusion.  Id.

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

The normal range of knee motion is to 140 degrees of flexion and to 0 degrees of extension.  38 C.F.R. § 4.71, Plate II.

At the February 2012 VA right knee examination, the Veteran reported flare-ups resulting from increased activity such as squatting and prolonged walking.  Rest and medication helped alleviate the pain.  A range of motion testing revealed flexion limited to 120 degrees with pain, and extension to 0 degrees without pain.  There was no change in range of motion after repetitive testing.  There were also no additional limitations in range of motion following repetitive testing.  There was functional loss/impairment of the right knee in the form of pain on movement, and interference with sitting, standing and/or weight-bearing.  Muscle strength testings and stability testings were normal.  There was no history of recurrent patellar subluxation or dislocation, or tibial or fibular impairment.  There was evidence of a meniscal tear with frequent episodes of joint pain.  She had a meniscectomy in 1987 with residual pain.  There was also a history of right knee arthroscopy in 1986 with no residual signs or symptoms.  The resulting scar was not painful or unstable and the total area was not greater than 39 square centimeters.  The Veteran reported the use of a cane as an assistive device.  She also indicated that her right knee disability affected her ability to work due to increased pain with squatting and standing, and decrease range of motion.

At the July 17, 2013 VA right knee examination, the findings were similar to the February 2012 VA examination with the following exceptions: flexion was limited to 130 degrees with pain; there were additional functional impairments in the form of less movement than normal and disturbance of locomotion; muscle strength testings revealed active movement against gravity; and there was slight recurrent patellar subluxation/dislocation.  The Veteran also reported the occasional use of a motorized cart as an additional assistive device.

The Board acknowledges there are additional VA treatment records noting general complaints of right knee pain.  

In her October 2013 Notice of Disagreement, the Veteran argued she was entitled to a higher evaluation based on painful motion.

The Board finds the knee examinations of record to be highly probative because they were conducted by trained medical professionals.  

The Board has considered the Veteran's contentions regarding the symptoms of her right knee disorder.  While she is competent to report observations of knee pain and limited motion, the objective examinations are more probative in determining the actual degree of impairment.  Thus, the Board assigns a higher probative value to the VA knee examinations.

After reviewing the evidence of record, the Board finds an evaluation in excess of 10 percent is not warranted.  The evidence demonstrates the Veteran's right knee exhibited a noncompensable limitation in each plane of movement throughout the entire rating period.  At no point was her right knee flexion limited beyond 120 degrees.  Further, her right knee flexion improved to 130 degrees at her July 2013 VA examination.  

Although the Veteran experienced symptoms of a meniscal tear with episodes of joint pain, there was no report of frequent episodes of locking and effusion into the joint.  As such, a higher rating under Diagnostic Code 5258 is not warranted. 

The Board notes that while there has been evidence of painful motion, such limitation has already been compensated in the form of a 10 percent evaluation for painful residual of a meniscectomy.  As such, a separate evaluation on this basis would constitute prohibited pyramiding by rating overlapping symptoms under different diagnostic codes.  38 C.F.R. § 4.14.

Additionally, the evidence does not suggest the Veteran experienced additional limitation of motion due to weakness, fatigability or incoordination, thus a higher rating is not warranted on this basis.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

As a preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 C.F.R. § 4.3.


Right Ankle Tendonitis Evaluation

The Veteran's right ankle tendonitis is rated as 10 percent disabling by analogy under Diagnostic Code 5262, 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.20.

Diagnostic Code 5262 covers impairment of the tibia and fibula.  A 10 percent rating is assigned where there is malunion with slight knee or ankle disability.  A 20 percent rating is assigned where there is malunion with moderate knee or ankle disability.  A 30 percent rating is assigned where there is malunion with marked knee or ankle disability.  A 40 percent rating is assigned with nonunion with loose motion that requires a brace.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5271, moderate limitation of ankle motion is rated as 10 percent disabling and marked limitation of ankle motion as 20 percent disabling.  Id.

Normal range of ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Based on the evidence, as presented below, the remaining Diagnostic Codes for the ankle are not applicable as the Veteran's right ankle disorder exhibited no evidence of ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.  38 C.F.R. § 4.71a.  

At the February 2012 VA ankle examination, the Veteran reported flare-ups that were dependent on activity levels (with more activity resulting in more pain) and alleviated by rest and medication.  A range of motion testing revealed plantar flexion limited to 25 degrees with pain, and dorsiflexion limited to 15 degrees with pain.  Upon repetitive testing, there was no change in the range of motion.  There were also no additional functional limitations following repetitive testing.  The Veteran did experience functional loss in the form of less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  There was localized tenderness or pain on palpation of the ankle.  Muscle strength testings and joint stability testings were normal.  There was no evidence of ankylosis.  The examiner also noted there were no other pertinent physical findings, complications, conditions, signs/symptoms related to the ankle.  The Veteran reported the use of a cane regularly, as an assistive device.  She also reported that her ankle affected her ability to work due to increased pain with prolonged standing or walking.

At the July 17, 2013 VA ankle examination, the findings were similar to the February 2012 VA examination with the following exceptions: plantar flexion was limited to 20 degrees with pain; there were additional functional impairments in the form of swelling and disturbance of locomotion; and muscle strength testings revealed active movement against gravity.  The Veteran also reported the occasional use of a motorized cart as an additional assistive device.

In her October 2013 Notice of Disagreement, the Veteran repeated her earlier contention that pain medication masked her pain and requested a higher rating due to painful motion.

The Board finds that although the Veteran was previously rated by analogy under Diagnostic Code 5262 for impairment of the tibia and fibula, a more appropriately applicable Diagnostic Code is 5271 for limitation of motion.  In so finding, the Board notes there has been no showing of a tibia or fibula impairment, but rather, the Veteran's symptomatology more closely resembles that of limited motion.  

Given, after reviewing the evidence of record, the Board finds an evaluation in excess of 10 percent is not warranted as there is no evidence of a marked limitation of right ankle motion.  Range of motion testing during the appeal period revealed limitation in plantar flexion was never beyond 20 degrees and dorsiflexion was never beyond 15 degrees.  While the Board acknowledges there was a slight decrease in plantar flexion since her February 2012 VA examination, the Board notes the difference was merely a 5 degrees and was not significant enough to support a finding of marked limitation in motion.  

As for the Veteran's contentions that a higher rating is warranted, while she is competent to report on her symptoms of increasing pain and decreasing mobility, an objective examination is more probative in determining the actual degree of impairment.  Accordingly, the Board assigns a lower probative value to the Veteran's contentions.

Additionally, the evidence of record does not support a finding of additional functional impairment due to weakened movement, excess fatigability, or incoordination.  Therefore, a higher rating on this basis is not warranted.  See DeLuca, 8 Vet. App. at 204-7.

As a preponderance of the evidence is against the assignment of an increased disability evaluation for a right ankle tendonitis, the benefit-of-the-doubt rule is inapplicable, and the claim is denied.  38 C.F.R. § 4.3.

Other Considerations

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
 
Here, however, the schedular rating criteria contemplate the extent and severity of the Veteran's service-connected disabilities, which are primarily productive of pain and limited motion.  The Veteran has not alleged and the record does not reflect that the scheduler criteria are inadequate to describe the severity of her service-connected disabilities.  Further, the Veteran has not alleged, and the evidence does not demonstrate marked interference with employment or frequent periods of hospitalization.  As such, the Board finds that referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); VAOPGCPREC 6-96 (August 16, 1996).
 
Finally, although the February 2012 and July 2013 VA examination reports indicate the Veteran's service-connected disabilities affected her ability to work, she has never specifically argued, and the record does not otherwise reflect, that her service-connected disabilities render her totally unemployable.  Accordingly, the Board concludes that a claim of entitlement to a total rating based on unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a compensable disability rating for limited extension due to a right ischial ramus stress fracture prior to July 17, 2013, and in excess of 10 percent thereafter is denied.

Entitlement to a disability rating in excess of 10 percent for limited flexion due to a right ischial ramus stress fracture prior to July 17, 2013, and a compensable rating thereafter is denied.

Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent for tendonitis of the right ankle is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


